Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 22, 2019

                                       No. 04-19-00025-CR

                                    Guillermo CAPETILLO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CRB000381 D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

       The court reporter’s fourth request for an extension of time to file the reporter’s record is
GRANTED. We ORDER the court reporter, Cynthia M. Perez Lenz, to file the reporter’s record
on or before July 26, 2019.

       Ms. Lenz is advised that this court will not look favorably upon any further
extension requests in this appeal.

                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court